Citation Nr: 1620879	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder, to include lower back pain and L5-S1 disk herniation.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel











INTRODUCTION

The Veteran had active service from March 1990 to December 2001, with additional National Guard service until 2012.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case presents a complex factual and medical background.  Because the VA examiner's report did not accurately reflect this history, remand for an additional VA examiner's opinion is required.

Specifically, the October 2012 VA examiner opined the Veteran's reports of low back pain in service were "self-limited rather than a chronic disability."  However, the Veteran's competent lay statement and private medical records made clear he continued to experience episodes of back pain after his separation from active duty service.  For example, in a private February 2009 record Dr. S.S. noted the Veteran's history of intermittent flare-ups of left sided low back pain over the past 10 years.  He made these statements long before filing a claim with VA and in the course of seeking medical treatment, lending additional weight and credibility to his account of continued symptoms.  Therefore, the evidence arguably establishes the Veteran experienced ongoing episodes of left-sided low back pain during, and for years after, his active duty service.

Dr. S.S. continued, however, that the recent November 2008 episode of back pain, which occurred while twisting and exiting a car, was "different" and produced "more severe pain."  A December 2008 MRI showed a herniated disc at L4-5.  In February 2009, the Veteran underwent a microdiscectomy.

Following this procedure, the Veteran was involved in a car wreck during the course of his private employment, which was unrelated to his service with the National Guard, in February 2010.  After this event, he eventually underwent repeat surgery.  Following that surgery, he reported his prior pinched nerve pain was gone, but he continued to experience "stiffness" and "dull pain" in his lower back, which continued throughout the period on appeal.

Based on the facts of this case, an additional examiner's opinion is needed to determine if the ongoing episodes of left-sided low back pain the Veteran experienced during his active duty service and through 2008 led to the condition shown on MRI in 2008/2009.  

Additionally, the record suggests the Veteran continues to receive private medical treatment for his back pain.  Accordingly, he is invited to submit any updated private medical records upon remand.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide any updated, relevant private medical records, and associate them with the claims file.

2.  Returned the Veteran's claims file to the October 2012 VA examiner, if available, or to an equally as qualified medical professional.  The examiner should be provided with the complete claims file, including any updated private medical records, and a full rationale should be provided for any opinion expressed.

Due to the complexity of the factual and medical background, the examiner's attention is specifically drawn to the following:

* The 1997 Medical Board documents identifying the Veteran's back pain during active duty service as "chronic"
* November 2006 National Guard records documenting a low back injury dating back to the mid-1990s
* The Veteran's competent lay statements and private medical records suggest he continued to experience ongoing episodes of left-sided low back pain during his active duty service and until 2008
* In approximately November 2008, not during active duty service, he experienced a severe episode of back pain after twisting while exiting a car
* A December 2008 MRI showed a herniated disc at L4-5 and moderate canal stenosis
* In February 2009, he underwent a microdiscectomy
* The Veteran was involved in a car wreck unrelated to his service in February 2010, following which he underwent an additional microdiscectomy
* Following his 2010 surgery, the Veteran's competent lay statements reflect he continues to experience "stiffness" and "dull pain" in his lower back

Based on the foregoing, the examiner is asked to address the following question.  A full rationale should be provided for any opinion expressed.
	
Accept as true the Veteran's descriptions of his symptoms during and after service leading up to the 2008 injury and MRI.  The Veteran contends the findings shown on the 2008 MRI were a result of service injury.  Is it as likely as not (50 percent or greater) that the Veteran's back condition shown in 2008/2009 (disc protrusion and moderate canal stenosis) was related to the recurrent episodes of left-sided low back pain during and after his active duty service?

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

